DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 07/19/2021. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,068,336. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,068,336, as follows:
Present application
US11,068,336
1. A system comprising: a memory component; a processing device, operatively coupled with the memory component, to: identify first and second data, wherein the second data is based on a modification operation performed on the first data, identify first error-checking data comprising a Cyclic Redundancy Check (CRC) value of the first data; generate incremental error-checking data based on a difference between the first data and the second data; generate updated first error-checking data based on a combination of the first error-checking data and the incremental error-checking data; and determine whether the second data contains an error by comparing the updated first error-checking data to second error-checking data generated from a CRC value of the second data. 2. The system of claim 1, wherein to generate the updated first error-checking data, the processing device is to: apply the CRC operation to the difference between the first data and the second data. 3. The system of claim 1, wherein to determine whether the second data contains the error, the processing device is to: in response to determining that the updated first error-checking data matches the second error-checking data generated from the CRC value of the second data, determine that the second data does not contain the error; and in response to determining that the updated first error-checking data does not match the second error-checking data generated from the CRC value of the second data, determine that the second data contains the error. 4. The system of claim 3, wherein the processing device is further to: in response to determining that the second data does not contain the error, store the second data in association with the updated first error-checking data. 5. The system of claim 3, wherein the processing device is further to: create a copy of the first data; and in response to determining that the second data contains the error, performing a corrective action, wherein to perform the corrective action, the processing device is to: generate another second data based on a modification operation performed on the copy of the first data. 6. The system of claim 1, wherein to modify the first data, the processing device is to modify the first data to the second data while maintaining the same data size. 7. The system of claim 1, wherein the modification operation comprises encrypting the first data to generate the second data. 8. A method comprising: identifying first and second data, wherein the second data is based on a modification operation performed on the first data, identifying first error-checking data comprising a Cyclic Redundancy Check (CRC) value of the first data; generating incremental error-checking data based on a difference between the first data and the second data; generating updated first error-checking data based on a combination of the first error-checking data and the incremental error-checking data; and determining whether the second data contains an error by comparing the updated first error-checking data to second error-checking data generated from a CRC value of the second data. 9. The method of claim 8, wherein the updating of the first error-checking data comprises: determining the difference between the first data and the second data; and generating the updated first error-checking data by applying a CRC operation to the difference between the first data and the second data. 10. The method of claim 8, wherein the determining of whether the second data contains the error comprises: in response to determining that the second error-checking data matches the error-checking data generated from the CRC operation of the second data, determining that the second data does not contain the error; and in response to determining that the second error-checking data does not match the error-checking data generated from the CRC operation of the second data, determining that the second data contains the error. 11. The method of claim 10, further comprising: in response to determining that the second data does not contain the error, storing the second data in association with the second error-checking data. 12. The method of claim 10, further comprising: creating a copy of the first data; in response to determining that the second data contains the error, performing a corrective action, wherein the corrective action comprises: generating another second data based on a modification operation performed on the copy of the first data. 13. The method of claim 8, wherein the modifying of the first data comprises modifying the first data to the second data while maintaining the same data size. 14. The method of claim 8, wherein the modification operation comprises encrypting the first data to generate the second data. 15. A method comprising: receiving a request from a host system to retrieve a first data; retrieving a second data associated with the first data and a second error-checking data of the second data, the second data corresponding to a modification of the first data and the second error-checking data being based on a cyclic redundancy check (CRC) value of the second data; generating the first data from the second data by reversing the modification; generating incremental error-checking data based on a difference between the first data and the second data; generating updated second error-checking data that is based on a combination of the second error-checking data and the incremental error-checking data; determining, by a processing device, whether the first data contains an error by comparing the updated second error-checking data to first error-checking data that is a generated based on a CRC value of the first data; and in response to determining that the first data does not contain the error, providing the first data to the host system. 16. The method of claim 15, wherein the generating the updated second error-checking data comprises: combining the second error-checking data with an error-checking data generated from the CRC operation of the difference between the first data and the second data. 17. The method of claim 15, wherein the determining of whether the first data contains the error comprises: in response to determining that the updated second error-checking data matches the first error-checking data generated based on the CRC value of the first data, determining that the first data does not contain the error; and in response to determining that the updated second error-checking data does not match the first error-checking data generated based on the CRC value of the first data, determining that the first data contains the error. 18. The method of claim 15, further comprising: in response to determining that the first data contains the error, notifying a failure to retrieve the first data to the host system. 19. The method of claim 15, wherein the reversing the modification comprises modifying the second data back to the first data while maintaining the same data size. 20. The method of claim 15, wherein the reversing the modification comprises decrypting the second data.
1. A system comprising: a memory component; a processing device, operatively coupled with the memory component, to: receive a request to store a first data; receive the first data and a first error-checking data, the first error-checking data being based on a cyclic redundancy check (CRC) operation of the first data; generate a second data by modifying the first data; generate a second error-checking data of the second data by using the first error-checking data and a difference between the first data and the second data; and determine whether the second data contains an error by comparing the second error-checking data with a third error-checking data generated from a CRC operation of the second data.
2. The system of claim 1, wherein to generate the second error-checking data, the processing device is to: update the first error-checking data based on a combination of the first data and the second data; and generate the second error-checking data by combining the first error-checking data and the updated first error-checking data.
3. The system of claim 2, wherein to update the first error-checking data, the processing device is to: determine the difference between the first data and the second data; and update the first error-checking data by applying a CRC operation to the difference between the first data and the second data.
4. The system of claim 1, wherein to determine whether the second data contains the error, the processing device is to: in response to determining that the second error-checking data matches the third error-checking data generated from the CRC operation of the second data, determine that the second data does not contain the error; and in response to determining that the second error-checking data does not match the third error-checking data generated from the CRC operation of the second data, determine that the second data contains the error.
5. The system of claim 4, the processing device is further to: in response to determining that the second data does not contain the error, store the second data in association with the second error-checking data.
6. The system of claim 1, wherein to modify the first data, the processing device is to modify the first data to the second data while maintaining the same data size.
7. A method comprising: receiving a request to store a first data; receiving the first data and a first error-checking data, the first error-checking data being based on a cyclic redundancy check (CRC) operation of the first data; generating a second data by modifying the first data; generating, by a processing device, a second error-checking data of the second data by using the first error-checking data and a difference between the first data and the second data; and determining whether the second data contains an error by comparing the second error-checking data with a third error-checking data generated from a CRC operation of the second data.
8. The method of claim 7, wherein the generating of the second error-checking data comprises: updating the first error-checking data a third error-checking data based on a combination of the first data and the second data; and generating the second error-checking data by combining the first error-checking data and the updated first error-checking data.
9. The method of claim 8, wherein the updating of the first error-checking data comprises: determining the difference between the first data and the second data; and updating the first error-checking data by applying a CRC operation to the difference between the first data and the second data.
10. The method of claim 9, wherein the determining of whether the second data contains the error comprises: in response to determining that the second error-checking data matches the third error-checking data generated from the CRC operation of the second data, determining that the second data does not contain the error; and in response to determining that the second error-checking data does not match the third error-checking data generated from the CRC operation of the second data, determining that the second data contains the error.
11. The method of claim 10, further comprising: in response to determining that the second data does not contain the error, storing the second data in association with the second error-checking data.
12. The method of claim 7, wherein the modifying of the first data comprises modifying the first data to the second data while maintaining the same data size.
13. A method comprising: receiving a request from a host system to retrieve a first data; retrieving a second data associated with the first data and a second error-checking data of the second data, the second data corresponding to a modification of the first data and the second error-checking data being based on a cyclic redundancy check (CRC) operation of the second data; generating the first data from the second data by reversing the modification; generating a first error-checking data that is based on the second error-checking data and a difference between the first data and the second data; determining, by a processing device, whether the first data contains an error by comparing the first error-checking data with an error-checking data generated based on a CRC operation of the first data, wherein the determining of whether the first data contains the error comprises: in response to determining that the first error-checking data matches the error-checking data generated based on the CRC operation of the first data, determining that the first data does not contain the error, and in response to determining that the first error-checking data does not match error-checking data generated based on the CRC operation of the first data, determining that the first data contains the error; and in response to determining that the first data does not contain the error, providing the first data to the host system.
14. The method of claim 13, wherein the generating of the first error-checking data comprises: updating the second error-checking data based on a combination of the first data and the second data, the updated second error-checking data corresponding to the first error-checking data.
15. The method of claim 14, wherein the updating of the second error-checking data comprises: determining the difference between the first data and the second data; and updating the second error-checking data by combining the second error-checking data with an error-checking data generated from a CRC operation of the difference between the first data and the second data.
16. The method of claim 13, further comprising: in response to determining that the first data contains the error, notifying a failure to retrieve the first data to the host system.
17. The method of claim 13, wherein the reversing of the modification comprises modifying the second data back to the first data while maintaining the same data size.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        6/14/2022